                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00664-MR

TRAVON LEVI WOODS,               )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
RONALD COVINGTON, et al.,        )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s Motions for an Order

Compelling Discovery [Docs. 51-54]; Defendants’ Motion for Protective

Order [Doc. 55]; Plaintiff’s Motion to Extend the Deadline for Completion of

Discovery [Doc. 60]; and Defendants’ Motion to Extend the Deadline to File

Their Dispositive Motion [Doc. 61].

     On December 13, 2018, Plaintiff’s Complaint, filed pursuant to 42

U.S.C. § 1983, survived initial review in accordance with the Court’s Order.

[Doc. 8]. On February 3, 2020, the Court entered its Pretrial Order and Case

Management Plan (PTOCMP), setting among other things the discovery

limits in this case. [Doc. 23]. The PTOCMP provides that “[e]ach party may

propound no more than 20 interrogatories, including subparts; no more than

20 requests for admissions, and take no more than 6 depositions.” [Id. at 2].



        Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 1 of 6
The Court appointed the North Carolina Prisoner Legal Services (NCPLS)

as counsel to assist in conducting discovery in this matter. [Doc. 23]. On

July 9, 2020, NCPLS counsel filed a notice advising the Court that he had

assisted Plaintiff with conducting discovery and moved to withdraw as

counsel, which the Court allowed. [Docs. 39-41]. The Court extended the

discovery deadline to September 29, 2020 and then to November 30, 2020

on Plaintiff’s pro se motions.1 [Docs. 42, 50; July 28, 2020 & October 6, 2020

Text Orders].

      On August 13, 2020, Plaintiff filed an “Opposition to Defendants [sic]

Objections for Plaintiff’s Discovery Requests” [Doc. 43], which the Court

construed as a motion to compel. In the motion, Plaintiff took issue with

certain discovery responses propounded by Defendants. [See id. at 1-2].

Defendants responded, advising the Court that they intended to construe

Plaintiff’s motion as a request for supplementation and asked the Court to

“hold any ruling on the Opposition in abeyance and allow the Defendants

until at least September 29, 2020 to attempt to supplement their discovery

responses.” [Doc. 45 at 1-2]. The Court, therefore, denied Plaintiff’s motion

to compel without prejudice to allow Defendants to supplement their


1
  The Court stayed the dispositive motions deadline due to the parties’ agreement to a
judicial settlement conference in this matter. [Doc. 33].


                                          2

         Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 2 of 6
responses. [Doc. 47]. In this Order, the Court also advised Plaintiff that

“should Plaintiff need to refile his motion to compel, he must include a copy

of the discovery responses he complains are insufficient” because

“piecemeal recitation of the disputed responses is insufficient to allow

meaningful review by the Court.” [Id. at 3 n.2].

      Plaintiff has now filed four motions to compel discovery responses from

Defendants, none of which included the disputed discovery requests as

previously directed by the Court.2 [See Docs. 51-54]. In these motions,

Plaintiff purports to seek more complete responses to certain discovery

requests [Doc. 52, 53] and responses to other discovery requests Plaintiff

allegedly propounded on Defendants [Docs. 51, 54].

      Even if the Court were to consider Plaintiff’s motions to fully answer

the requests that are the subject of Docket Nos. 52 and 53, despite his failure

to include a copy of the disputed requests with his motions, Defendants’

response to these motions demonstrates that no further supplementation is

necessary.     Defendants’ original discovery response and supplemental

response fully answer the disputed discovery requests. [See Docs. 59-1, 59-

2, 59-3]. As such, the Court will deny Docket Nos. 52 and 53.


2
 Plaintiff later filed the disputed discovery requests that should have been filed with
Docket Nos. 51 and 54, [see Docs. 57, 58], and asks the Court’s leniency in excusing his
previous failure to include them [Doc. 58 at 1].
                                           3

         Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 3 of 6
      As for Plaintiff’s motions at Docket Nos. 51 and 54, Plaintiff exceeded

the limits on discovery requests set by the Court in its PTOCMP with his first

discovery requests. [See Doc. 59-1 at 3-20; Doc. 23 at 2]. Furthermore,

Defendants’ counsel states that he has no record of ever having received

these requests and the discovery period is now closed. [Doc. 59 at 2-4, 6].

The Court will, therefore, deny these motions to compel with prejudice.

      Defendants move for an order protecting them from responding to

Plaintiff’s Second Set of Requests for Admissions, which Defendants state

Plaintiff served on October 26, 2020. [Doc. 55; Doc. 56 at 2]. As grounds

for the protective order, Defendants argue Plaintiff’s discovery request is

untimely, burdensome, and improper. [Id., Doc. 56 at 3-4]. Although

Plaintiff’s discovery request is timely under the extended discovery deadline,

Plaintiff’s request again exceeds the maximum discovery allowed under the

PTOCMP and Plaintiff has not moved to amend the PTOCMP to allow

additional discovery requests. The Court will, therefore, grant Defendants’

motion for protective order.

      Also before the Court is Plaintiff’s motion to extend the discovery

deadline. [Doc. 60]. Plaintiff has had ample time to conduct discovery in this

matter, both when represented and proceeding pro se.          The Court has

previously granted two motions by Plaintiff extending the deadline.


                                      4

        Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 4 of 6
Furthermore, the grounds stated by Plaintiff for an extension are addressed

above with respect to Plaintiff’s motions to compel. The Court will, therefore,

deny this motion.

      Defendants also move for an extension to file their motion for summary

judgment. [Doc. 61]. The Court will deny this motion as moot because the

dispositive motions deadline in this case has been stayed since April 6, 2020

for the reasons stated in that Order. [Doc. 33]. Because discovery is now

concluded, the Court will set the dispositive motions deadline for 21 days

from this Order.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motions [Docs. 51-54]

are DENIED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Defendants’ Motion for Protective

Order [Doc. 55] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend the

Deadline for Completion of Discovery [Doc. 60] is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Extend the

Deadline to File Their Dispositive Motions [Doc. 61] is DENIED as moot.

      IT IS FURTHER ORDERED that the parties shall have until 21 days

from this Order to file dispositive motions in this matter.


                                        5

        Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 5 of 6
IT IS SO ORDERED.
                            Signed: January 6, 2021




                              6

 Case 3:18-cv-00664-MR Document 63 Filed 01/07/21 Page 6 of 6
